Opinion by
Mr. Justice Stewart,
It follows from what we have said in the appeal of *579Charles M. Eeed to No. 161, January Term, 1912, in the same estate, 236 Pa. 572, that the right in Lloyd G. Eeed to $8,000 out of the income from the trust fund was a vested right in him. The right to receive arrearages due on this annuity was no less vested. This right passed upon the death of Lloyd G. to his personal representatives. Now that the income from the trust estate has proved sufficient to pay the arrearages in part, the fund so applicable must be distributed to them, rather than to the children of Lloyd G. to whom the annuity survives. There was no error in the court so ordering. The appeal is dismissed, and the decree is affirmed.